Citation Nr: 0306429	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1966 
to April 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and to the extent possible, has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.   

2.  The veteran did not engage in combat with the enemy, and 
there has been no verification of any of the alleged 
stressors upon which a diagnosis of PTSD has been based.   


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, and a 
statement of the case of the evidence necessary to 
substantiate his claim.  The RO has secured medical records 
and the veteran has been examined in conjunction with the 
claim.  In addition, in March 1999, the RO contacted the 
veteran and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  Also in June 
2002, the Board attempted to contact the veteran and secure 
additional information from him regarding his stressors.  
This letter was returned to the Board as undeliverable.  This 
matter will be addressed further below.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The requirements to establish service connection for PTSD are 
specifically set out in regulation.  It requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to this combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id; see 38 U.S.C.A. §1154(b) (West 2002).

In this case, there is medical evidence containing a 
diagnosis of PTSD.  The Board notes that the veteran was 
diagnosed with PTSD on VA examination in March 1999.  PTSD 
was also diagnosed by a private social worker in February 
1999.  As to credibility, there is no basis on which to 
discount the credibility of the medical practitioner, or 
social worker who have both diagnosed PTSD, except to the 
extent that the evaluation reports have been based upon 
unverified stressors.  

Accordingly, consideration must be given to whether there are 
verified stressors in the veteran's military service.  His 
service personnel records establish that he did not have a 
military occupational specialty indicative of combat, nor did 
he earn any citations, decorations, or awards showing combat.  
He was stationed in DaNang in 1969 and his duty title was 
that of an air cargo specialist.  

As the veteran is not shown to have engaged in combat, 
verification of stressors is required.  He has reported 
several stressors:

Watching rockets land on base while his plane circled over 
DaNang when he first arrived. 
Receiving incoming 5-6 times a month, or once or twice a 
week.
Loading and unloading aircraft which included unloading 
bodies which were kept in his squadron area morgue awaiting 
transport back to the United States. 
Being on a Mobility Team in Tien Phuoc during a firefight. 
Sneaking off camp while at Tien Phuoc with another soldier 
and being left in a low depression until his companion 
returned.  
While operating an all terrain forklift at Tien Phuoc, 
feeling heat and hearing a loud blast when an F-4 came in 
low.  

None of these stressors is verified, but, more importantly, 
to date, information to assist in verifying the stressors has 
not been received.  As noted above, an attempt was made in 
June 2002 by the Board to contact the veteran in an attempt 
to verify the veteran's stressors.  The veteran was requested 
to submit a comprehensive statement regarding his stressors 
with specific details so that an attempt at verification 
could be made.  In July 2002, the Board's request was 
returned as undeliverable.  The request was sent to the 
veteran's last known address.  In March 2003, it is noted on 
a VA Form 119, Report of Contact, that a check of the 
veteran's hospital database showed the same address as that 
of record.  His home and work telephone numbers were called; 
however, since both were answered by a machine with a female 
voice providing the message, and with no indication that 
connected the veteran with either number, in the interest of 
privacy, no message was left.  The database of the Social 
Security Administration was also searched; however, no data 
was found.  

The veteran has not filed a new address with VA.  There is no 
other alternative address in the claims folder for the 
veteran, and attempts by VA to locate the current address for 
the veteran have been unsuccessful.  In Hyson v. Brown, 5 
Vet. App. 262 (1993), the United States Court of Appeals for 
Veterans Claims (Court) noted that in the normal course of 
events, it is the burden of the appellant to keep VA apprised 
of his whereabouts.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him." Hyson at 265.

Competent medical evidence of a post-traumatic stress 
disorder has been presented. However, credible supporting 
evidence that the claimed inservice stressors occurred, 
necessary in the case of noncombat veterans, has not been 
presented.  In the absence of credible supporting evidence 
that the claimed in service stressors occurred, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.




ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

